CHITTENDEN, J.
Epitomized Opinion
This was an action for a judgment for damages and also for an injunction restraining the defendants .from continuing a certain course of business. The Iplaintiff company and one of the defendants, the Williamson Heater Company, were large manufacturers of heating appliances among which was a heating device known as the pipeless furnace. This action relates to the manufacture and sale of the pipeless furnace. During the time that this furnace was being introduced to the trade and up until the fall of 1919 the plaintiff had in its employ as officers one Woodrough, McGrath and McCann. Because of internal dissention these men left the employ of plaintiff company and entered the employ of defendant company. Plaintiff company claimed that they had entered into a conspiracy with the defendant company to destroy the business of plaintiff by circulating advertising matter which was calculated to deceive the public; that these men wrongfully turned over valuable information to the defendant company, and also that the defendant wrongfully obtained possession of catalogs and circulars and a list of dealers doing business with plaintiffs. The defendant company denied this conspiracy. The case was tried before Judge S. C. Roet-tinger of the Cincinnati Common Pleas Court, who granted the injunction. Thereupon the defendants appealed to the Court of Appeals. Held:
1. The fact that the individual defendants changed employment should in no way deprive them of the right to make use of the reputation that they had established by having been engaged in a similar business for. another concern for many years.
2. The defendant company did not exceed its legal rights in advertising the merits of its furnace or in comparing it vith the other pipeless furnaces.
3. As the list of customers was wrongfully obtained from the plaintiff company, the defendant company will be enjoined from using the same in soliciting the trade and business of persons named in that list.
Finding in favor of defendants on all issues except the use of trade list.